Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ka-Lo Yeh (Registration Number 74,139) on 08 September 2021.

The following claims are amended as:
1. (Currently Amended)	A method, including: 
at a computer system having a planar display, one or more cameras, one or more processors, and memory: 
capturing, using the one or more cameras, one or more images of a physical environment including a physical object placed at a first location; 
while the one or more cameras capture the one or more images, rendering, in real time, a 3-D virtual environment based on the one or more images of the physical environment, wherein the 3-D virtual environment includes a representation of the physical object in a location of the virtual environment corresponding to the first location in the physical environment; 
capturing, by the one or more cameras, a first hand gesture in the physical environment; 
in response to capturing the first hand gesture by the one or more cameras: 

rendering, in real time on the planar display, the virtual aid template associated with the physical object side-by-side and adjacent to the location of the representation of the physical object in the 3-D virtual environment; 
capturing, by the one or more cameras, a second hand gesture in the physical environment; 
in response to capturing the second hand gesture by the one or more cameras: 
translating the second hand gesture into a first interaction with the representation of the physical object in the 3-D virtual environment; 
determining a second operation on the virtual aid template associated with the physical object in accordance with the first interaction with the representation of the physical object; 
rendering, in real time on the planar display, the second operation on the virtual aid template associated with the physical object; 
identifying, without receiving any user input, one or more recommendation options associated with the physical object in the physical environment based on camera data and/or image data of the one or more images; and 
in response to capturing the first hand gesture by the one or more cameras: 
rendering the virtual aid template associated with the physical object in accordance with the identified one or more recommendation options, wherein the virtual aid template includes one or more items selected from the group consisting of: a diagnostic aid item, a user manual, a design blueprint, blow-up images showing inside structures, and circuit designs.


a planar display; 
one or more cameras; 
one or more processors; and 
memory storing instructions which when executed by the one or more processors, cause the processors to perform operations comprising: 
capturing, using the one or more cameras, one or more images of a physical environment including a physical object placed at a first location; 
while the one or more cameras capture the one or more images, rendering, in real time, a 3-D virtual environment based on the one or more images of the physical environment, wherein the 3-D virtual environment includes a representation of the physical object in a location of the virtual environment corresponding to the first location in the physical environment; 
capturing, by the one or more cameras, a first hand gesture in the physical environment; 
in response to capturing the first hand gesture by the one or more cameras: 
translating the first hand gesture into a first operation of displaying a virtual aid template associated with the physical object in the virtual environment, wherein the virtual aid template comprises a planar representation simultaneously presenting a plurality of user selectable options for performing different operations; 
rendering, in real time on the planar display, the virtual aid template associated with the physical object side-by-side and adjacent to the location of the representation of the physical object in the 3-D virtual environment; 
capturing, by the one or more cameras, a second hand gesture in the physical environment; 
in response to capturing the second hand gesture by the one or more cameras: 

determining a second operation on the virtual aid template associated with the physical object in accordance with the first interaction with the representation of the physical object; 
rendering, in real time on the planar display, the second operation on the virtual aid template associated with the physical object;
identifying, without receiving any user input, one or more recommendation options associated with the physical object in the physical environment based on camera data and/or image data of the one or more images;
in response to capturing the first hand gesture by the one or more cameras:  
rendering the virtual aid template associated with the physical object in accordance with the identified one or more recommendation options, wherein the virtual aid template includes one or more items selected from the group consisting of: a diagnostic aid item, a user manual, a design blueprint, blow-up images showing inside structures, and circuit designs.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Cited references Morrison (2017/0132841) and Corso (2018/0330544) appear to be the closest combination of prior art.  Morrison discloses simulating a physical environment in a virtual environment, including virtual representations of physical objects (0119). Morrison also discloses capturing user gestures in the physical environment (0048, 0127), which may result in the display of “virtual assistance” in the virtual environment (this may be image/audio data, or assistance with a virtual mirror) (0129, 0132). Morrison further discloses capturing a second gesture which may translate into engaging with the 3D object (0185-0188). Morrison’s “virtual assistance” is not explicitly disclosed as being a menu with a 
Further, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gordon et al. (2019/0361694) teaches displaying a menu on a planar view of an augmented reality environment and providing suggestions the user (driver) of things to see or functions to perform. However, these suggestions are not directly related to a particular object in the augmented environment, nor are they triggered by a gesture (1399). 
Examiner therefore has determined that the claims as a whole overcome the currently cited and any newly found art. Therefore, claims 1-4, 6-11, 13-18, and 20, renumbered as 1-17, are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143